The defendant was tried on an accusation containing two counts. Count one charged the sale of whisky without a license; count two charged the selling of whisky on a Sunday. He was convicted on both counts. His motion for a new trial was denied, and that judgment is assigned as error. The evidence amply authorized the verdict. Special grounds 2, 3, and 5 of the motion for new trial are expressly abandoned in the brief of counsel for the plaintiff in error; and, under all the facts of the case and the law applicable thereto, the remaining special grounds show no cause for another trial.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                          DECIDED MAY 19, 1944.